DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the limitation “a main runner cross-head” is recited twice in lines 2-3.  This double recitation renders the claim indefinite, since it is unclear whether the same main runner cross-head structure is being referenced in both cases, or whether a different main runner cross-head is being defined in each instance.  For examination purposes, it is presented that the prior interpretation was intended.  Claim 10 is also rendered indefinite due to its dependence upon claim 9.
In claim 11, the limitation “a main runner shaft” is recited twice in lines 4-6, and the limitation “a turbine power generator component” is recited twice in lines 6-8.  These double recitations render the claim indefinite, since it is unclear whether the structure is being referenced in both cases, or whether a different structure is being defined in each instance.  For examination purposes, it is Claims 12-20 are also rendered indefinite due to their dependence upon claim 11.
In claim 19, the limitation “a main runner cross-head” is recited twice in lines 2-3.  This double recitation renders the claim indefinite, since it is unclear whether the same main runner cross-head structure is being referenced in both cases, or whether a different main runner cross-head is being defined in each instance.  For examination purposes, it is presented that the prior interpretation was intended.  Claim 20 is also rendered indefinite due to its dependence upon claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biggs (US Pat. No. 1,931,158).
Regarding claim 1, Biggs discloses a turbine sub-runner for location within the vortex zone of a turbine main runner (assembly of 1, 3, and 4), the turbine sub-runner comprising: a sub-runner shaft (11) operatively connected to the sub-runner control mechanism (assembly of 7-10, threaded screw 23, and sleeve 13, see Fig. 1, Col. 1, ln 35-40, and Col. 2, ln 66-90); a sub-runner hub (17) connected to the sub-runner shaft (see Fig. 1; here it the hub is depicted as integral to the sub-runner shaft); two sub-
Regarding claim 2, Biggs further discloses that the sub-runner is configured to be impacted by the character of the vortex zone of a turbine main runner (Col. 2, ln 80-90; here the sub-runner blades revolve in response to the flow produced in the vortex zone downstream of the main runner).
Regarding claim 3, Biggs further discloses that the at least two sub-runner blades are fixed in regards to angular (pitchwise) adjustment (see Fig. 1 and Col. 1, ln 44-47).
Regarding claim 4, Biggs further discloses that the turbine main runner blades are automatically adjusted by the sub-runner (Col. 1, ln 1-3 and Col. 1, ln 52 – Col. 2, ln 93; here the sub-runner blades revolve solely in response to the flow, and this revolution in turn adjusts the main runner blades, therefore the adjustment of the main runner blades is automatic based upon the flow).
Regarding claim 5, 
Regarding claim 7, Biggs further discloses that the sub-runner control mechanism is configured to convert the rotational velocity of the sub-runner into angular rotation of the turbine main runner blades (Col. 1, ln 52 – Col. 2, ln 93; here it is described that the revolution (rotational velocity) of the sub-runner responsive to the flow over the sub-runner blades is translated into pitchwise angular rotation of the main runner blades).
Regarding claim 8, Biggs further discloses that the sub-runner control mechanism comprises: at least one threaded rod (threaded screw 23); at least one cross-head (10); and at least one lever arm (8) (see Fig. 1 and 7 and Col. 1, ln 35-40).

Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kets (US Pat. Pub. No. 2016/0169031 A1) with explanation provided by Fisher (US Pat. No. 6,533,536 B1).
Regarding claim 21, Kets discloses a kit to retrofit a Kaplan or Deriaz type turbine with a turbine sub-runner (see Fig. 1, [0045], ln 8-11, [0054], and [0064]; here in [0045] and [0054], Kets teaches that the sub-runner and control mechanism may be implemented as an add-on device (kit to retrofit) which may be installed on the main runner of a hydro-turbine power plant as in the configuration shown in Fig. 1 (i.e. on the end of the main runner hub), in [0064] Kets teaches that the sub-runner is operable to pivot the main runner blades irrespective of the direction of flow to which the sub-runner is exposed (thereby the sub-runner may be installed on the downstream end of the main runner hub to respond to flow downstream of the main runner rather than upstream) and in Fig. 1 it is clear that the sub-runner and control mechanism may be used with main runner blades that are perpendicular to the rotational axis, as is the distinguishing feature of a Kaplan type turbine – see Fisher, Col. 1, ln 36-46 regarding Kaplan turbines) comprising: a sub-runner shaft (220) operatively connected to a sub-runner control mechanism (250 and 260, see Fig. 3-4 and [0092], ln 4-18); a sub-runner hub (280) connected to the sub-runner shaft (see Fig. 3-4; here the sub-runner shaft is rotatably connected to the sub-runner hub by .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs with support provided by Fisher (US Pat. No. 6,533,536 B1).
Regarding claim 11, Biggs discloses a self-regulated Kaplan (Fig. 5) or Deriaz (Fig. 1) type turbine (see Fisher, Col. 1, ln 36-46, which explains the format defining a Kaplan and Deriaz turbine) encompassing: a main runner comprising: at least two main runner blades (4); a main runner hub (3), connected to the at least two main runner blades and a main runner shaft (1) (see Fig. 1 and Col. 1, ln 29-34); the main runner shaft connected to the at least two main runner blades (see Fig. 1); and a sub-runner comprising: two sub-runner blades (15 and 16), positioned below the turbine main runner and configured to interact with the relative flow of the vortex of a turbine main runner (see Fig. 1 and 5 and Col. 2, ln 81-90; here it is clear that the sub runner is located downstream of the main runner and within the vortex zone produced by the main runner, since the sub runner is configured to adjust in response to “spiral” flow from the main runner blades); a sub-runner hub (17) connected to the at least two sub-runner blades and a sub-runner shaft (11) (see Fig. 1); the sub-runner shaft connected to the sub-runner hub and to a sub-runner control mechanism (assembly of 7-10, threaded screw 23, and sleeve 13); and the sub-runner control mechanism, capable of transferring the rotational energy of the sub-runner into angular movement of the at least two main runner blades and the two sub-runner blades (Col. 1, ln 52 – Col. 2, ln 93; here it is described that the revolution (rotational energy) of the sub-runner responsive to the flow over the sub-runner blades is translated into pitchwise angular rotation of the main runner blades).  
Biggs fails to explicitly teach a turbine power generator component, wherein the main runner shaft is connected to the turbine power generator component, however it is well known in the art that a turbine such as that disclosed by Biggs may be used to generate electrical power, and further, it is well known that in order to produce electrical power, a turbine power generator component must be connected to the main runner shaft (see, for example, Fisher, generator 34 in Fig. 1, Col. 1, ln 24-53, and 
Regarding claim 12, Biggs further discloses that the sub-runner is configured to be impacted by the character of the vortex zone of a turbine main runner (Col. 2, ln 80-90; here the sub-runner blades revolve in response to the flow produced in the vortex zone downstream of the main runner).
Regarding claim 13, Biggs further discloses that the at least two sub-runner blades are fixed in regards to angular (pitchwise) adjustment (see Fig. 1 and Col. 1, ln 44-47).
Regarding claim 14, Biggs further discloses that the turbine main runner blades are automatically adjusted by the sub-runner (Col. 1, ln 1-3 and Col. 1, ln 52 – Col. 2, ln 93; here the sub-runner blades revolve solely in response to the flow, and this revolution in turn adjusts the main runner blades, therefore the adjustment of the main runner blades is automatic based upon the flow).
Regarding claim 15, Biggs further discloses that the turbine main runner blades are adjusted without requiring a secondary adjustment mechanism (Col. 1, ln 1-3 and Col. 1, ln 52 – Col. 2, ln 93; here the revolution of the sub-runner is converted to rotation of the main runner blades as the sole mechanism for adjusting the main runner blades).
Regarding claim 17, Biggs further discloses that the sub-runner control mechanism is configured to convert the rotational velocity of the sub-runner into angular rotation of the turbine main runner blades (Col. 1, ln 52 – Col. 2, ln 93; here it is described that the revolution (rotational velocity) of the sub-runner responsive to the flow over the sub-runner blades is translated into pitchwise angular rotation of the main runner blades).
Regarding claim 18, . 
Claim(s) 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Kets (US Pat. Pub. No. 2016/0169031 A1).
Regarding claim 1, Fisher discloses a Kaplan type turbine (Col. 6, ln 14-27) encompassing: a main runner (18) comprising: at least two main runner blades (24); a main runner hub (20), connected to the at least two main runner blades and a main runner shaft (Fig. 1 and Col. 6, ln 27-47); the main runner shaft connected to the at least two main runner blades and to a turbine power generator component (34, see Fig. 1 and Col. 6, ln 48-58); and the turbine power generator component (34).  
Fisher fails to teach a turbine sub-runner for location within the vortex zone of a turbine main runner, the turbine sub-runner comprising: a sub-runner shaft operatively connected to the sub-runner control mechanism; a sub-runner hub connected to the sub-runner shaft; at least two sub-runner blades connected to the sub-runner hub; and a sub-runner control mechanism, capable of transferring the rotational energy of the sub-runner into angular movement of turbine main runner blades and the sub-runner blades; wherein the sub-runner is configured to be responsive to the relative flow of the vortex located downstream of a turbine main runner, created by the turbine main runner.
Kets exhibits the kit for retrofitting a Kaplan or Deriaz type turbine with a turbine sub-runner, as described above in re claim 21.  This kit includes a turbine sub-runner as claimed (see in re claim 21).  Kets teaches that the sub-runner (comprising the sub-runner control mechanism) may be installed on the downstream end of the main runner of a hydro-turbine power plant (see in re claim 21) in order to provide a system in which the sub-runner blades (“control blades”) pivot the main runner blades based upon the flow downstream of the main runner ([0064-0065]), and thereby automatically maintain the turbine blades at an optimal angle of attack ([0094]).
Because Kets describes a kit for modifying a hydro-turbine such as that of Fisher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaplan turbine of Fisher to include the sub-runner of Kets, installed on the downstream end 
Regarding claim 2, Kets further teaches that the sub-runner is configured to be impacted by the character (herein interpreted as flow characteristics) of the vortex zone (herein interpreted as the region of flow in which a vortex may be produced) of a turbine main runner (see [0061-0065] and [0070]).  Here, in [0061-0065] and [0070], Kets teaches that the sub-runner (“control”) blades pivot in response to the local flow characteristics at the sub-runner, and thereby control the adjustment of the main rotor blades through the sub-runner control mechanism.  Since, in the configuration in which the sub-runner is installed on a Kaplan turbine downstream of the main runner (see above comments) the sub-runner blades are configured to be responsive to the relative flow characteristics downstream of the main runner, it follows that when a vortex zone is created downstream of the turbine main runner, the sub-runner blades are capable of responding to flow around the sub-runner and within the vortex zone.  Therefore, since the sub-runner blades are capable of responding to the character of the vortex zone of a turbine main runner, they are considered to be configured to do so, as claimed.
Regarding claim 3, Kets further teaches that the two sub-runner blades are capable of angular adjustment (see Fig. 3-4, [0059]).
Regarding claim 4, Kets further teaches that a turbine main runner blades are automatically adjusted by the sub-runner ([0065], ln 1-3).
Regarding claim 5, 
Regarding claim 6, Kets further teaches that the turbine main runner blades are adjusted in combination with a secondary adjustment mechanism ([0072-0073] and [0125-0126]; here the secondary adjustment mechanism comprises manually setting the pivot axes of the main runner blades and sub-runner blades prior to operation of the device by linearly displacing the roots of the blades within their mounting slots, in order to cause the sub-runner control mechanism to maintain a pre-set desired angle of attack).
Regarding claim 7, Kets further teaches that the sub-runner control mechanism is configured to convert the rotational velocity of the sub-runner into angular rotation of the turbine main runner blades ([0064]).
Regarding claim 11, the proposed combination exhibits the main runner and sub-runner as claimed (see in re claim 1 above).  Here, the sub-runner of Kets, included in the above modification, includes two sub-runner blades, positioned below the turbine main runner and configured to interact with the relative flow of the vortex of a turbine main runner (see in re claim 1 above).
Regarding claim 12, Kets further teaches that the sub-runner is configured to be impacted by the character (herein interpreted as flow characteristics) of the vortex zone (herein interpreted as the region of flow in which a vortex may be produced) of a turbine main runner (see in re claim 2 above).  
Regarding claim 13, Kets further teaches that the two sub-runner blades are capable of angular adjustment (see Fig. 3-4, [0059]).
Regarding claim 14, Kets further teaches that a turbine main runner blades are automatically adjusted by the sub-runner ([0065], ln 1-3).
Regarding claim 15, 
Regarding claim 16, Kets further teaches that the turbine main runner blades are adjusted in combination with a secondary adjustment mechanism ([0072-0073] and [0125-0126]; here the secondary adjustment mechanism comprises manually setting the pivot axes of the main runner blades and sub-runner blades prior to operation of the device by linearly displacing the roots of the blades within their mounting slots, in order to cause the sub-runner control mechanism to maintain a pre-set desired angle of attack).
Regarding claim 17, Kets further teaches that the sub-runner control mechanism is configured to convert the rotational velocity of the sub-runner into angular rotation of the turbine main runner blades ([0064]).

Allowable Subject Matter
While no rejections over the prior art are presently presented for claims 9-10 and 19-20, any indication of allowability regarding these claims is reserved until the respective rejections under 35 U.S.C. 112(b) are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745